FILED
                            NOT FOR PUBLICATION                            MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50033

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02757-DMS

  v.
                                                 MEMORANDUM*
JOSE ALVARO LOPEZ-LEON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Jose Alvaro Lopez-Leon appeals from the district court’s judgment and

challenges the 12-month custodial sentence and two-year term of supervised

release imposed following his guilty-plea conviction for being a removed alien

found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Lopez-Leon contends that the district court procedurally erred by failing to

address adequately his mitigation arguments, and by relying on clearly erroneous

facts at sentencing. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 & n.3 (9th Cir. 2010), and find none. The record

reflects that the district court properly addressed Lopez-Leon’s mitigation

arguments, and he has not shown a reasonable probability that he would have

received a different sentence absent the district court’s allegedly erroneous factual

findings. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Lopez-Leon also contends that the district court failed to consider the proper

factors when determining whether to impose supervised release, and that it failed

to explain adequately why it imposed supervised release. These contentions are

belied by the record, which reflects that the district court considered the proper

factors and explained that it imposed supervised release as an added measure of

deterrence in light of Lopez-Leon’s criminal and immigration history. See

U.S.S.G. § 5D1.1 cmt. n.5 (district court should consider imposing term of

supervised release on deportable alien if it determines supervised release would

provide an added measure of deterrence and protection).

      Lopez-Leon finally contends that both his custodial sentence and term of


                                           2                                     14-50033
supervised release are substantively unreasonable. The district court did not abuse

its discretion in imposing Lopez-Leon’s sentence. See Gall v. United States, 552

U.S. 38, 51 (2007). The above-Guidelines custodial sentence and the two-year

term of supervised release are substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See id.; see also

U.S.S.G. § 5D1.1 cmt. n.5.

      AFFIRMED.




                                          3                                    14-50033